 In the Matter Of AUTO INTERURBAN COMPANY, EMPLOYERandINTER-NATIONAL ASSOCIATION OF MACHINISTS, LODGE 86, PETITIONERCase No. 19-R-1983.-Decided April 8, 1947Paine, Lowec6Cofn,byMr. R. E. Lowe,of Spokane, Wash., forthe Employer.Mr. C. L. Bentley,of Seattle, Wash., for the Petitioner.Mr. K. C. Tanner,of Portland, Oreg., for the Intervenor.Cllr. JerryWohlmiuth,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Spokane,Washington, on November 15, 1946, before David C. Sachs,hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OE FACTI. 'I IiE BUSINESS OF'1'ITE EMPLOYERAuto Interurban Company is a Washington corporation engaged inthe transportation of passengers for hire from Spokane, Washington,to points within the State and outside the State in Idaho and BritishColumbia.'All the operations of the Employer are subject to theregulations of the Interstate Commerce Commission.During the first9 months of 1946, the Employer transported approximately 2,430,000passengers on its busses, of whom a substantial portion were trans-ported across State lines.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.'The Employer operatesin BritishColumbia,Canada, through a wholly owned subsidiary,Auto Inteiurban Companyof British Columbia.73 N. L.R. B., No. 36.214 AUTO INTERURBAN COMPANYH. THEORGANIZATIONSINVOLVED215The Petitioner is a labor organization, claiming to representemployees of the Employer.The Amalgamated Association of Street, Electric Railway, andMotor Coach Employees of America, Division 1075, herein called theIntervenor, is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III. 'I'IrE QUESTION CONCERNINGREPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit Z'We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TIIE APPROPRIATE UNIT;THE DETERMINATION OF REPRESENTATIVESPetitioner seeks a unit consisting of all the Employer's maintenanceemployees in the Repair and Maintenance Department.The Inter-venor objects to the exclusion of bus drivers from this unit on theground that both maintenance employees and bus drivers were in-cluded in the unit covered by its recent contract with the Employer.The Employer takes no position respecting the appropriate unit.We have previously found that bus drivers and maintenance em-ployees may with equal appropriateness constitute separate units orbe included in a single unit.3Under these circumstances, and par-ticularly in the absence of any substantial bargauung history to thecontrary,4 we are of the opinion that the finding with respect to theappropriate unit or units should depend, in part, upon the desires ofthe employees.Accordingly, we shall direct an election anion', theemployees of the Employer in the voting',toup described below.1.All employees in the Repair and Maintenance Department, ex-cluding supervisory employees with authority to hire, promote, dis-2 In April 1946, a contract was entered into between the Intervenor and the Employereffectiveuntil September 1, 1946, and to continue indefinitely thereafter unless terminatedupon30 days' notice by either party.On August 7, 1946, Petitioner demanded recognitionof the Employer, and thereafter filed its petition herein.None of the parties contended thatthe contract is a bar to this proceeding, nor could it be, since itis onefor indefiniteduration.$ The problem was comprehensively discussed inMatter of Pennsylvania Lilies, et at, 3N. L. R B.622, 665,and thedecisionin that case was reaffirmed inMatterof RichmondGreyhound Lines, Inc,52 N L R B 1532, 15354 As previously indicated, there was no collective bargaining historyamongthe Employer'semployeesuntil April 1946Seefn. 2,supra 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action.We shall make no determination of the appropriate unit at thistime.Such determination will depend, in part, upon the results ofthe election.If the employees in the voting group select the Peti-tioner, they will be taken to have indicated a desire to constitute aseparate bargaining unit; if they choose the Intervenor, they will betaken to have indicated a desire to remain part of the unit currentlyrepresented by the Intervenor.DIRECTION OF ELECTION 5 -As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Auto Interurban Company, Spo-kane,Washington, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Nineteenth Region, acting in this matter as.agent forthe National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the voting group describedin Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be repre-sented by the International Associationof Machinists,Lodge 86, orby The Amalgamated Association of Street, Electric Railway andMotor Coach Employees of America, Division 1055, for the purposesof collective bargaining, or by neither.P4CriArRMAN HERZOG took no part in the consideration of the above De-cision and Direction of Election.6Any participant in the election hei ein may, upon its prompt request to, and approvalthei eof by,the Regional Director,have its name removed from the ballot.